Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-23 are pending.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 10,853,896. This is a statutory double patenting rejection.

17/097,137:
1. A method for processing legal data and applying time-based analytics, the method comprising: accessing a source of legal information; retrieving legal data from the source of legal information, the legal data including case file documents and docket information; identifying a plurality of timestamps within the case file documents, the docket information, or both, wherein each timestamp of the plurality of timestamps represents the occurrence of a legal event; generating a first plurality of metadata elements, wherein each element corresponds to one of a plurality of legal events; tagging at least two of the plurality of timestamps with one of the first plurality of metadata elements, thereby associating each of the tagged timestamps with a particular legal event; associating a plurality of the tagged timestamps with one of the plurality of legal events; constructing a first plurality of subsets of timestamps by grouping the plurality of timestamps by legal event; providing at least one subset to an analytics engine; performing a statistical analysis of the at least one subset; and presenting, by a graphical user interface, a result of the statistical analysis.
16/002,449:
1. A method for processing legal data and applying time-based analytics, the method comprising: accessing a source of legal information; retrieving legal data from the source of legal information, the legal data including case file documents and docket information; identifying a plurality of timestamps within the case file documents, the docket information, or both, wherein each timestamp of the plurality of timestamps represents the occurrence of a legal event; generating a first plurality of metadata elements, wherein each element corresponds to one of a plurality of legal events; tagging at least two of the plurality of timestamps with one of the first plurality of metadata elements, thereby associating each of the tagged timestamps with a particular legal event; associating a plurality of the tagged timestamps with one of the plurality of legal events; constructing a first plurality of subsets of timestamps by grouping the plurality of timestamps by legal event; providing at least one subset to an analytics engine; performing a statistical analysis of the at least one subset; and presenting, by a graphical user interface, a result of the statistical analysis.

17/097,137:
2. The method of claim 1, further comprising: generating a second plurality of metadata elements, wherein each element corresponds to one of a plurality of legal entities; tagging at least some of the plurality of timestamps with one of the second plurality of metadata elements, thereby associating each of the tagged timestamps with a particular legal entity; and constructing a second plurality of subsets of timestamps by grouping the plurality of timestamps by legal entity. 
16/002,449:
2. The method of claim 1, further comprising: generating a second plurality of metadata elements, wherein each element corresponds to one of a plurality of legal entities; tagging at least some of the plurality of timestamps with one of the second plurality of metadata elements, thereby associating each of the tagged timestamps with a particular legal entity; and constructing a second plurality of subsets of timestamps by grouping the plurality of timestamps by legal entity. 

17/097,137:
3. The method of claim 2, further comprising:
allowing a user to specify one or more legal events, legal entities, or both that are used to specify the at least one subset on which the statistical analysis is performed.
16/002,449:
3. The method of claim 2, further comprising:
allowing a user to specify one or more legal events, legal entities, or both that are used to specify the at least one subset on which the statistical analysis is performed.

17/097,137:
4, The method of claim 1, wherein the result includes a box plot that graphically depicts statistical variation of the at least one subset.
16/002,449:
4, The method of claim 1, wherein the result includes a box plot that graphically depicts statistical variation of the at least one subset.

17/097,137:
5. The method of claim 4, wherein the box plot includes a median value mark and a box that extends from a lower quartile to an upper quartile.
16/002,449:
5. The method of claim 4, wherein the box plot includes a median value mark and a box that extends from a lower quartile to an upper quartile.

17/097,137:
6. The method of claim 5, wherein the box plot includes whiskers marking a minimum value and a maximum value that are determined after excluding outliers.
16/002,449
6. The method of claim 5, wherein the box plot includes whiskers marking a minimum value and a maximum value that are determined after excluding outliers.

17/097,137:
7. The method of claim 4, wherein the box plot includes an interactive control element that allows a user to specify an input time and causes an upper ratio and a lower ratio to be displayed, wherein the upper ratio is a percentage of the at least one subset that exceeds the input time and the lower ratio is a percentage of the at least one subset that falls below the input time.
16/002,449
7. The method of claim 4, wherein the box plot includes an interactive control element that allows a user to specify an input time and causes an upper ratio and a lower ratio to be displayed, wherein the upper ratio is a percentage of the at least one subset that exceeds the input time and the lower ratio is a percentage of the at least one subset that falls below the input time.

17/097,137:
8. The method of claim 1, wherein the source of legal information is Public Access to Court Electronic Records (PACER).
16/002,449
8. The method of claim 1, wherein the source of legal information is Public Access to Court Electronic Records (PACER).

17/097,137:
9. A legal analytics platform comprising:
a data crawler configured to access a source of legal information and retrieve legal data from the source of legal information, the legal data including case file documents and docket information;
a key milestone module configured to: identify a plurality of timestamps within the case file documents, the docket information, or both, wherein each timestamp represents the occurrence of a legal event; generate a plurality of metadata elements, wherein each metadata element corresponds to one of a plurality of legal events; 
associate each of the plurality of timestamps with one of the plurality of metadata elements; and associate a plurality of the plurality of timestamps with one of the plurality of legal events; and a legal analytics engine configured to: construct a database that includes the legal data and is searchable by legal event; 
generate a graphical user interface that allows a user to interact with the legal analytics platform; construct subsets of timestamps by grouping the plurality of timestamps by legal event; perform a statistical analysis on at least one of the subsets; and present, via the graphical user interface, a result of the statistical analysis.
16/002,449
9. A legal analytics platform comprising:
a data crawler configured to access a source of legal information and retrieve legal data from the source of legal information, the legal data including case file documents and docket information;
a key milestone module configured to: identify a plurality of timestamps within the case file documents, the docket information, or both, wherein each timestamp represents the occurrence of a legal event; generate a plurality of metadata elements, wherein each metadata element corresponds to one of a plurality of legal events; 
associate each of the plurality of timestamps with one of the plurality of metadata elements; and associate a plurality of the plurality of timestamps with one of the plurality of legal events; and a legal analytics engine configured to: construct a database that includes the legal data and is searchable by legal event; 
generate a graphical user interface that allows a user to interact with the legal analytics platform; construct subsets of timestamps by grouping the plurality of timestamps by legal event; perform a statistical analysis on at least one of the subsets; and present, via the graphical user interface, a result of the statistical analysis.

17/097,137:
10. The legal analytics plat-form of claim 9, wherein the subsets of timestamps are grouped using the metadata elements associated with the each of the plurality of timestamps.
16/002,449
10. The legal analytics plat-form of claim 9, wherein the subsets of timestamps are grouped using the metadata elements associated with the each of the plurality of timestamps.

17/097,137:
11. The legal analytics platform of claim 9, wherein the legal event is termination of a case, commencement of a trial, decision of an issue by judicial order, or commencement of a claim construction hearing.
16/002,449
11. The legal analytics platform of claim 9, wherein the legal event is termination of a case, commencement of a trial, decision of an issue by judicial order, or commencement of a claim construction hearing.

17/097,137:
12. The legal analytics platform of claim 10, wherein the graphical user interface is configured to: allow the user to specify at least one legal event that is used to identify the at least one subset on which the statistical analysis is performed.
16/002,449
12. The legal analytics platform of claim 10, wherein the graphical user interface is configured to: allow the user to specify at least one legal event that is used to identify the at least one subset on which the statistical analysis is performed.

17/097,137:
13. The legal analytics platform of claim 9, wherein the result includes a box plot that graphically depicts statistical variation of the at least one subset, the box plot including a median value mark, a box that extends from a lower quartile to an upper quartile, and whiskers marking a minimum value and a maximum value that are determined after excluding outliers. 
16/002,449
13. The legal analytics platform of claim 9, wherein the result includes a box plot that graphically depicts statistical variation of the at least one subset, the box plot including a median value mark, a box that extends from a lower quartile to an upper quartile, and whiskers marking a minimum value and a maximum value that are determined after excluding outliers. 

17/097,137
14. A method for applying legal analytics, the method comprising: accessing a source of legal information; retrieving legal data from the source of legal information; identifying a plurality of timestamps in the legal data, wherein each timestamp represents an occurrence of a legal event and a plurality of the plurality of timestamps represents the occurrence of a single legal event; associating each timestamp with one of a plurality of metadata elements, wherein the metadata elements correspond to distinct legal events; constructing a database that includes the legal data and is searchable by legal event; constructing one or more subsets of timestamps from the plurality of timestamps, the one or more subsets formed by grouping the plurality of timestamps by legal event; providing at least one subset to an analytics engine; performing a statistical analysis of the at least one subset; and displaying a result of the statistical analysis.
16/002,449
14. A method for applying legal analytics, the method comprising: accessing a source of legal information; retrieving legal data from the source of legal information; identifying a plurality of timestamps in the legal data, wherein each timestamp represents an occurrence of a legal event and a plurality of the plurality of timestamps represents the occurrence of a single legal event; associating each timestamp with one of a plurality of metadata elements, wherein the metadata elements correspond to distinct legal events; constructing a database that includes the legal data and is searchable by legal event; constructing one or more subsets of timestamps from the plurality of timestamps, the one or more subsets formed by grouping the plurality of timestamps by legal event; providing at least one subset to an analytics engine; performing a statistical analysis of the at least one subset; and displaying a result of the statistical analysis.

17/097,137
15. The method of claim 14, wherein the legal data includes case file documents, docket information, or both.
16/002,449
15. The method of claim 14, wherein the legal data includes case file documents, docket information, or both.

17/097,137
16. The method of claim 14, wherein the result includes a textual summary and a chart.
16/002,449
16. The method of claim 14, wherein the result includes a textual summary and a chart.

17/097,137
17. The method of claim 16, wherein the textual summary includes a mean value, a median value, a lower quartile value, an upper quartile value, a minimum value, a maximum value, a standard deviation value, or any combination thereof.
16/002,449
17. The method of claim 16, wherein the textual summary includes a mean value, a median value, a lower quartile value, an upper quartile value, a minimum value, a maximum value, a standard deviation value, or any combination thereof.

17/097,137
18. The method of claim 17, wherein the chart includes one or more labels that represent values included in the textual summary.
16/002,449
18. The method of claim 17, wherein the chart includes one or more labels that represent values included in the textual summary.

17/097,137
19. The method of claim 14, wherein the distinct legal events include termination of a case, commencement of a trial, commencement of a claim construction hearing, or any combination thereof.
16/002,449
19. The method of claim 14, wherein the distinct legal events include termination of a case, commencement of a trial, commencement of a claim construction hearing, or any combination thereof.

17/097,137
20. The method of claim 14, wherein the source of legal information is Public Access to Court Electronic Records (PACER), Patent Application Information Retrieval (PAIR), or Electronic Document Information System (EDIS).
16/002,449
20. The method of claim 14, wherein the source of legal information is Public Access to Court Electronic Records (PACER), Patent Application Information Retrieval (PAIR), or Electronic Document Information System (EDIS).

17/097,137
21. The method of claim 16, further comprising: generating a graphical user interface configured to: allow a user to specify search parameters with which to search the database; display the result of the statistical analysis; allow the user to modify the result by adjusting the search parameters; and allow the user to interact with the chart through the use of a control element.
16/002,449
21. The method of claim 16, further comprising: generating a graphical user interface configured to: allow a user to specify search parameters with which to search the database; display the result of the statistical analysis; allow the user to modify the result by adjusting the search parameters; and allow the user to interact with the chart through the use of a control element.

17/097,137
22. The method of claim 21, wherein the control element is an interactive slider that allows the user to modify the result by specifying an input time or a desired distribution, the desired distribution indicating what percentage of the at least one subset exceeds the input time and what percentage of the at least one subset falls below the input time.
16/002,449
22. The method of claim 21, wherein the control element is an interactive slider that allows the user to modify the result by specifying an input time or a desired distribution, the desired distribution indicating what percentage of the at least one subset exceeds the input time and what percentage of the at least one subset falls below the input time.

17/097,137
23. A method for applying time-based legal analytics, the method comprising: accessing, via an interactive graphical user interface, a legal analytics platform configured to: access a source of legal information; retrieve legal data from the source of legal information; identify a plurality of timestamps in the legal data that represent occurrences of legal events; associating at least some of the plurality of timestamps with a first metadata element of a first plurality of metadata elements, the first plurality of metadata elements corresponding to distinct legal events, wherein a plurality of the plurality of the timestamps are associated with one of the distinct legal events; associating at least some of the plurality of timestamps with a second tag of a second plurality of metadata elements, the second plurality of metadata elements corresponding to distinct legal entities; and construct a database that includes the legal data and is searchable by legal event and legal entity; specifying search parameters that are used to search the database, the search parameters identifying one or more legal events, legal entities, or both; causing the legal analytics platform to identify a subset of timestamps from the plurality of timestamps that satisfy the search parameters; causing the legal analytics platform to apply legal analytics to the subset of timestamps; and reviewing, via the interactive graphical user interface, analytic results that include a graphical summary of the subset of timestamps. 
16/002,449
23. A method for applying time-based legal analytics, the method comprising: accessing, via an interactive graphical user interface, a legal analytics platform configured to: access a source of legal information; retrieve legal data from the source of legal information; identify a plurality of timestamps in the legal data that represent occurrences of legal events; associating at least some of the plurality of timestamps with a first metadata element of a first plurality of metadata elements, the first plurality of metadata elements corresponding to distinct legal events, wherein a plurality of the plurality of the timestamps are associated with one of the distinct legal events; associating at least some of the plurality of timestamps with a second tag of a second plurality of metadata elements, the second plurality of metadata elements corresponding to distinct legal entities; and construct a database that includes the legal data and is searchable by legal event and legal entity; specifying search parameters that are used to search the database, the search parameters identifying one or more legal events, legal entities, or both; causing the legal analytics platform to identify a subset of timestamps from the plurality of timestamps that satisfy the search parameters; causing the legal analytics platform to apply legal analytics to the subset of timestamps; and reviewing, via the interactive graphical user interface, analytic results that include a graphical summary of the subset of timestamps. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kraft (US 7,711,738) discloses:
Kraft, col 2, lines 5-15, For example, attorneys, paralegals, law clerks or law librarians which have access to federal Court records and retrieve documents in the nature of a specific docket sheet and corresponding items enumerated therein (e.g., complaints, pleadings, or memoranda of law) are well aware of the series of inefficient, time-consuming steps involved in accomplishing the task.  Many legal researchers are familiar with the process of logging-on to the PACER.TM Federal Court records access service, conducting a court docket sheet search for a particular case they are interested in, printing the relevant docket sheet once found, and then communicating the information to the sequester.  The requested will then pour over the docket sheet to determine which of the identified items or documents (e.g., pleadings, scheduling orders, etc.,) are needed.  

Jackson (US 2012/0310688) discloses:
Jackson, paragraph 131, The Upload Database 48 includes information submitted by a User to the LPM Calendar System 16 that has not yet been uploaded to the LPM 18. The information includes responses to queries. Each response has an associated timestamp, and is further associated with a particular case, the submitting User 12-14, and the query to which it responds: Response (Timestamp, Case, User, Query). The information stored within the Upload Database 48 further includes information submitted by Users 12-14 that is not responsive to queries. Such information has an associated timestamp, and is also associated with a particular case and the submitting User 12-14: Information (Timestamp, Case, User).

Ritchey (US 8,935, 229) discloses:
Ritchey, col 1, lines 50-60, To address this and/or other needs, the present inventor devised systems, methods, interfaces, and software that can facilitate development and/or presentation of market intelligence data to law firm executives and managers. One exemplary system aggregates information regarding legal events for corporate entities, identifies the lawyers and law firms that provided services during these legal events, classifies the legal events and corporate entities according to respective legal and industry classification systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161